                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              November 26, 2018
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                HOUSTON DIVISION

GLASS-STEEL, INC.,                               §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §    CIVIL ACTION NO. H-18-3520
                                                 §
RN CIVIL CONSTRUCTION, et al.,                   §
                                                 §
                       Defendants.               §

                         MEMORANDUM OPINION AND ORDER

       This case arises from a contract dispute. RN Civil Construction, LLC and Water Technology

Group (WTG) contracted with Glass-Steel, Inc. to manufacture specialized fiberglass. (Docket

Entry No. 1-6 ¶7). In August 2018, Glass-Steel sued RN Civil and WTG in state court for

anticipatory breach and breach of contract. (Id. ¶15). RN Civil and WTG removed to federal court

based on diversity jurisdiction under 28 U.S.C. § 1446(b)(1), (Docket Entry No. 1 at 1), and then

moved to dismiss for lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2),

(Docket Entries No. 7, 10). WTG also moved to dismiss or transfer venue under 28 U.S.C. § 1406

and § 1404(a), and to dismiss under Rule 12(b)(6) for failure to state plausible claims for fraud and

exemplary damages. (Docket Entries No. 8, 9). Glass-Steel responded, voluntarily dismissed its

claims against RN Civil, and asked for leave to amend its fraud and exemplary-damage claims

against WTG. (Docket Entries No. 16, 18, 19, 20).

       Based on the pleadings, the motions and responses, the record, and the applicable law, the

court denies WTG’s motion to dismiss for lack of personal jurisdiction and improper venue and its

motion to transfer, and grants Glass-Steel’s motion for leave to amend its complaint. The amended



                                                  1
complaint must be filed by January 11, 2019.

       The reasons for these rulings are explained in detail below.

I.     Background

       Glass-Steel is a Nevada corporation with its principal place of business in Montgomery

County, Texas. (Docket Entry No. 1-6 ¶5). RN Civil is a Colorado company with its principal

place of business in Centennial, Colorado. (Docket Entry No. 1-6 ¶ 2). WTG is the doing-business-

as name for Cogent, Inc., a Missouri corporation with its principal place of business in Missouri.

WTG’s principal place of business is in Golden, Colorado. It does not have property, an office, or

an agent for service of process in Texas. (Docket Entry No. 1-6 ¶¶ 2–3).

       In June 2016, WTG, acting as an agent of RN Civil, solicited bids from Glass-Steel for

specially fabricated fiberglass and composite components to be used in a wastewater-treatment

project in Broomfield, Colorado. (Id. ¶ 5). Based on the solicitation, RN Civil submitted a bid to

the City and County of Broomfield and became the project’s general contractor. After receiving

project purchase orders from WTG and RN Civil in January 2018, Glass-Steel promptly purchased

raw materials and began fabrication. (Id. ¶ 7–8).

       Glass-Steel alleges that RN Civil and WTG substantially modified the manufacturing design

multiple times, requiring Glass-Steel to change its production drawings, acquisition orders, and

production processes. (Id.). According to Glass-Steel, these intervening changes, together with RN

Civil’s and WTG’s late acceptance of the bid and the long time needed for obtaining the raw

materials, caused delays in the fabrication. (Id. ¶ 7). Glass-Steel alleges that in June 2018,

representatives of RN Civil and WTG traveled to Glass-Steel’s fabrication facilities in Texas,

inspected the fabrication progress, and approved it. (Id. ¶ 8; Docket Entry No. 18 at 9).


                                                 2
       On July 25, 2018, Glass-Steel received an email from RN Civil and WTG, stating that they

were cancelling the contract because Glass-Steel failed to deliver the finished products to Colorado

by May 4, 2018, and did not “provide any assurance” as to when the products would be delivered.

(Docket Entry No. 1-6 at 16). Glass-Steel contended that the contract did not set a fixed completion

or deliver-by date. (Docket Entry No. 1-6 at ¶ 7). Glass-Steel asked WTG to rescind the

cancellation, stating that August 31, 2018 was the delivery date for the expected fiberglass pieces.

(Docket Entry No. 18 at 9). WTG refused to rescind. Glass-Steel alleged that by the time it

received the cancellation notice, it had spent over $115,000 on raw materials for the contract,

invested money on labor and overhead, and substantially completed one of the three fiberglass

pieces WTG had ordered. (Docket Entry No. 1-6 at. ¶¶ 8, 13).

       In August 2018, Glass-Steel sued WTG and RN Civil in state court, alleging anticipatory

breach, breach of contract, fraud, and estoppel, and seeking a declaratory judgment, actual damages,

and exemplary or punitive damages. (Id. ¶¶ 15–20). RN Civil and WTG removed. (Docket Entry

No. 1). In November 2018, Glass-Steel voluntarily withdrew its claims against RN Civil. (Docket

Entry No. 16). WTG now moves to dismiss for lack of personal jurisdiction under the Federal Rule

of Civil Procedure 12(b)(2), and for improper venue under 28 U.S.C. § 1406. Alternatively, WTG

moves to transfer venue to the District Court of Colorado under §1404(a). (Docket Entries No. 7,

9). WTG also moves to dismiss Glass-Steel’s fraud and exemplary-damage claims under Rule

12(b)(6), to which Glass-Steel responded. (Docket Entries No. 8, 18–20).




                                                 3
II.      Analysis

         A.     The Motion to Dismiss for Lack of Personal Jurisdiction over WTG

                1.      The Legal Standard

         A federal court may exercise personal jurisdiction over a nonresident defendant if the long-

arm statute of the forum state confers personal jurisdiction over that defendant and exercising

jurisdiction is consistent with due process. See Delgado v. Reef Resort Ltd., 364 F.3d 642, 644 (5th

Cir. 2004); Ham v. La Cienga Music Co., 4 F.3d 413, 415 (5th Cir. 1993). Because the Texas long-

arm statute confers jurisdiction to the limits of due process, “the two-step inquiry collapses into one

federal due process analysis.” Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir.

2008).

         Federal due process permits personal jurisdiction over a nonresident defendant with

“minimum contacts” with the forum state, subject to the limit of not offending “traditional notions

of fair play and substantial justice.” Id. The extent of the contacts determines whether the court’s

jurisdiction is specific or general. Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001). A court has

general jurisdiction over a nonresident defendant “to hear any and all claims” if that defendant’s

contacts with the state are so “‘continuous and systematic’ as to render [that defendant] essentially

at home in the forum.” Daimler AG v. Bauman, 571 U.S. 117, 122 (2014) (quoting Goodyear

Dunlop Tires Operations S.A. v. Brown, 564 U.S. 915, 919 (2011)). “The ‘continuous and

systematic contact test is a difficult one to meet, requiring extensive contacts between a defendant

and a forum.’” Johnston, 523 F.3d at 609 (quoting Submersible Sys., Inc. v. Perforadora Cent., S.A.,

249 F.3d 413, 419 (5th Cir. 2001)).

         “In contrast to general, all-purpose jurisdiction, specific jurisdiction is confined to


                                                   4
adjudication of ‘issues deriving from, or connected with, the very controversy that establishes

jurisdiction.’” Goodyear, 564 U.S. at 919 (citations omitted). A court asks “whether there was

‘some act by which the defendant purposefully avail[ed] itself of the privilege of conducting

activities within the forum [s]tate, thus invoking the benefits and protection of its laws.’” Id. at 924

(quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). Specific jurisdiction exists “when a

nonresident defendant has purposefully directed its activities at the forum state and the litigation

results from alleged injuries that arise out of or relate to those activities.” Walk Haydel & Assocs.,

Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008) (quotation omitted). Although

the defendant’s contacts with the forum must be “more than random, fortuitous, or attenuated, or . . .

the unilateral activity of another party or third person,” even “isolated or sporadic contacts” can

support specific jurisdiction “so long as the plaintiff’s claim relates to or arises out of those

contacts.” ITL Int’l, Inc. v. Constenla, S.A., 669 F.3d 493, 498–99 (5th Cir. 2012) (quotation

omitted).

        Under Rule 12(b)(2), “[w]hen the district court rules on a motion to dismiss for lack of

personal jurisdiction ‘without an evidentiary hearing, the plaintiff may bear his burden by presenting

a prima facie case that personal jurisdiction is proper.’” Quick Techs., Inc. v. Sage Grp. PLC, 313

F.3d 338, 343 (5th Cir. 2002) (quoting Wilson v. Belin, 20 F.3d 644, 648 (5th Cir. 1994)). “Proof

by a preponderance of the evidence is not required.” Johnston, 523 F.3d at 609 (citing Bullion v.

Gillespie, 895 F.2d 213, 217 (5th Cir. 1990)). In deciding whether personal jurisdiction exists,

“[t]he district court may receive ‘any combination of the recognized methods of discovery,’

including affidavits, interrogatories, and depositions to assist in the jurisdictional analysis.” Little

v. SKF Serige AB, No. 13-1760, 2014 WL 710941, at *3 (S.D. Tex. Feb. 24, 2014) (quoting Walk


                                                    5
Haydel, 517 F.3d at 241). “[U]ncontroverted allegations in the plaintiff’s complaint must be taken

as true, and conflicts between the facts contained in the parties’ affidavits must be resolved in the

plaintiff’s favor for purposes of determining whether a prima facie case for personal jurisdiction

exists.” Johnston, 523 F.3d at 609 (quotations omitted). But the district court is not required “to

credit conclusory allegations, even if uncontroverted.” Panda Brandwine Corp. v. Potomac Elec.

Power Co., 253 F.3d 865, 869 (5th Cir. 2001). Because specific personal jurisdiction is a claim-

specific inquiry, a plaintiff bringing multiple claims must establish specific jurisdiction for each

claim if the claims “arise out of different forum contacts of the defendant.” Seiferth v. Helicopteros

Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006).

          Glass-Steel does not invoke general jurisdiction over WTG. “Specific jurisdiction requires

a plaintiff show that (1) there are sufficient (i.e., not random fortuitous or attenuated) pre-litigation

connections between the non-resident defendant and the forum; (2) the connection has been

purposefully established by the defendant; and (3) the plaintiff’s cause of action arises out of or is

related to the defendant’s forum contacts. Once [the] plaintiff makes that showing, the defendant

can then defeat the exercise of specific jurisdiction by showing (4) that it would fail the fairness test,

i.e, that the balance of interest factors show that the exercise of jurisdiction would be unreasonable.”

Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688 F.3d 214, 221–22 (5th Cir. 2014)

(quoting ROBERT C. CASAD & WILLIAM B. RICHMAN, JURISDICTION IN CIVIL ACTIONS § 2–5, at 144

(3d ed. 1998)); see also McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009); Seiferth, 472 F.3d

at 271.

          The court has personal jurisdiction if the contacts “proximately result from actions by the

defendant himself that create a substantial connection with the forum State.” Burger King Corp. v.


                                                    6
Rudzewicz, 471 U.S. 462, 475 (1985). A substantial connection can result from a single act, McGee

v. Int’l Life Ins. Co., 355 U.S. 220, 223 (1957), but “[t]he unilateral activity of [a plaintiff] who

claim[s] some relationship with a nonresident defendant cannot satisfy the requirement of contact

with the forum State . . . . [I]t is essential in each case that there be some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.” Hanson, 357 U.S. at 253 (quotations omitted).

“This ‘purposeful availment’ requirement ensures that a defendant will not be haled into a

jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts, or of the ‘unilateral

activity of another party or a third person.’” Burger King, 471 U.S. at 475 (quotations omitted). The

Supreme Court long ago rejected mechanical tests, particularly in the current context, for personal

jurisdiction. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). “Instead, [the Court has]

emphasized the need for a ‘highly realistic’ approach that recognizes that a ‘contract’ is ‘ordinarily

but an intermediate step serving to tie up prior business negotiations with future consequences which

themselves are the real object of the business transaction.’ It is these factors—prior negotiations and

contemplated future consequences, along with the terms of the contract and the parties’ actual course

of dealing—that must be evaluated in determining whether the defendant purposefully established

minium contacts within the forum.” Burger King, 471 U.S. at 478–79 (quoting Hoopeston Canning

Co. v. Cullen, 318 U.S. 313, 316–17 (1943)).

                2.      Analysis

                        a.      WTG’s Purposeful Availment

        Glass-Steel alleges that WTG purposefully availed itself of the privilege of conducting

business in Texas through the following contacts:


                                                    7
       (1)     WTG solicited bids from Glass-Steel for designing, fabricating, and
               delivering the replacement fiberglass with the knowledge that Glass-Steel’s
               fiberglass manufacturing plant and office were in Texas;

       (2)     WTG agreed to design and manufacture the fiberglass in Texas;

       (3)     WTG’s representative made at least one business trip to Glass-Steel’s Texas
               manufacturing facility to inspect the fabrication status;

       (4)     WTG agreed to pay for the fiberglass in Texas;

       (5)     WTG agreed to deliver the fiberglass F.O.B. Texas; and

       (6)     WTG communicated extensively with Glass-Steel’s Texas office by email
               and by phone.

(Docket Entry No. 18 at 6–7).

       According to Glass-Steel, the “hub” of the parties’ contract was in Texas. WTG disagrees,

arguing that the purpose of the contract was to manufacture the specially designed fiberglass that

“would be delivered and installed as part of the refurbishment of the wastewater [treatment] facility”

in Broomfield, Colorado. (Docket Entry No. 7 at 7). WTG contends that it did not purposefully

avail itself of the opportunity to do business in Texas. Instead, WTG asserts that Glass-Steel is the

only link between it and Texas. (Id.).

       The facts that Glass-Steel contracted with WTG to manufacture fiberglass in Texas does not

subject WTG to personal jurisdiction in Texas for a dispute arising from that contract. Moncrief Oil

Int’l Inc. v. OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007) (merely contracting with a forum-state

defendant does not establish minimum contacts); see also Edwards v. Anderson, No.4:17-cv-3115,

2018 WL 1172607, at *2 (S.D. Tex. Mar. 5, 2018) (the plaintiff’s performance of a contract in Texas

did not establish the Texas court’s personal jurisdiction over the nonresident defendant). WTG’s

communications with Glass-Steel about the contract and WTG’s contract payments in Texas are also


                                                  8
insufficient for personal jurisdiction. Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327,

344 (5th Cir. 2004) (“[The Fifth Circuit] has repeatedly held that the combination of mailing

payments to the forum state, engaging in communications related to the execution and performance

of the contract, and the existence of a contract between the nonresident defendant and a resident of

the forum are insufficient to establish the minimum contacts.”); see also Gunble Lining Constr.

Corp. v. Adamas Cty. Asphalt, Inc., 85 F. 3d 201, 2015 (5th Cir. 1996); Valero Mktg. & Supply Co.

v. Gen. Energy Corp., 702 F. Supp. 2d 706, 715–16 (S.D. Tex. 2010). “[P]urchases and related trips,

standing alone, are not a sufficient basis for . . . jurisdiction.” Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984). For example, in Hydrokinetics, Inc. v. Alaska

Mechanical, Inc., 700 F.2d 1026 (5th Cir. 1983), the plaintiff’s allegations that (1) the defendant

agreed to purchase specific goods to be manufactured in Texas, (2) payment was to be made in

Texas, (3) extensive contract negotiations between the parties originated in Texas, and (4) the

defendant’s officer traveled to Texas to sign the contract, did not establish personal jurisdiction in

Texas. Id. at 1028.

       According to Glass-Steel, WTG also solicited Glass-Steel’s bid in Texas and sent

representatives there to inspect Glass-Steel’s performance. The issue is whether these contacts,

together with WTG’s other Texas activities, make a prima facie showing of personal jurisdiction

over WTG by a Texas court. Moncrief Oil, 481 F.3d at 312–13 (citing Miss. Interstate Express, Inc.

v. Transpo Inc., 681 F.2d 1003, 1008–09 (5th Cir. 1982); Cent. Freight Lines, Inc. v. APA Transp.

Corp., 322 F.3d 376, 382 (5th Cir. 2003)).

       WTG does not dispute that it knowingly reached out to Texas to solicit bid for fiberglass

fabrication in Texas. See Cent. Freight, 322 F.3d at 382 (citing Burger King, 471 U.S. at 479–80


                                                  9
(Rudzewicz “reached out” beyond Michigan and made sufficient contacts with Florida when he

negotiated with a Florida corporation for a Burger King franchise that envisioned long-term

connections between his business and Burger King in Florida, and he had many communications

with the Florida corporation by mail and by telephone)); Solid Sys. CAD Servs. v. Total Risc Tch,

Pty. Ltd., No. H-12-3176, 2013 WL 3787495, at *6 (S.D. Tex. July 18, 2013) (“[A] non-resident

defendant who chooses to contract with a resident plaintiff ‘is considered to have purposefully

availed itself of the privilege of conducting activities within the forum if it was reasonably

foreseeable that [the resident plaintiff] would in fact perform a material part of its contractual

obligations within the forum state.” (emphasis added) (quotation omitted)). This case does differ

from Hydrokinetics, in which the plaintiff initiated the contract and substantially negotiated it in the

defendant’s home state, instead of in the forum state, as here. Hydrokinetics, 700 F.2d at 1029.

        Despite this difference, when WTG entered into the contract, it knew that contract

performance would be in Texas. The fabrication occurred in Texas; the payment was to be made

in Texas; and delivery was F.O.B. Texas.1 Texas is the “hub” of the contract. WTG’s contacts with

Texas were “instrumental in the formation of the contract or its breach.” Lansing Trade Grp., LLC

v. 3B Biofuels GmbH & Co., KG, 612 F. Supp. 2d 813, 821 (S.D. Tex. 2009). WTG’s Texas



        1
           F.O.B., or “Free on Board,” indicates that title to goods and the risk of loss is passed to the person
who picks up the goods or products at the location indicated. F.O.B. delivery is a factor in determining
whether a defendant has minimum contact with a forum state. Luv N’ care, Ltd. v. Insta–Mix, Inc., 438 F.3d
465, 471 n.10 (5th Cir. 2006) (comparing Singletary v. B.R.X., Inc., 828 F.2d 1135, 1136 (5th Cir. 1987) (the
sale was initiated by the plaintiff and was shipped F.O.B. California, the defendant’s place of business,
making personal jurisdiction proper in California); Charia v. Cigarette Racing Team, Inc., 583 F.2d 184,
188–89 (5th Cir. 1978) (the place of F.O.B. shipment, without more, is not a purposeful availment of the
forum state)); see also Lansing Trade Grp., LLC v. 3B Biofuels GmbH & Co., KG, 612 F. Supp. 2d 813 (S.D.
Tex. 2009) (considering which party made the shipment arrangement as a factor for specific-jurisdiction
analysis).


                                                       10
contacts were neither “random, fortuitous, or attenuated,” nor based on Glass-Steel’s unilateral

activity. Cf. Edwards, 2018 WL 1172607, at *3 (refusing to find a Texas court’s specific

jurisdiction based solely on the defendant’s obligation to send checks to the Texas plaintiff);

McFadin, at 587 F.3d at 760 (the defendant did not purposefully avail itself of conducting business

in Texas by signing a contract intended to open markets outside Texas). Although the contract does

not contain a Texas choice-of-law or forum-selection clause, “neither does [it] contain any provision

that would give [WTG] reason to think that it could not be haled into court in Texas in the event that

[WTG] allegedly breached its agreement.” Cent. Freight, 322 F.3d at 383.

        Although the Fifth Circuit precedents set a high threshold for specific jurisdiction over a

nonresident defendant through its contract relationship with a Texas company, Glass-Steel has made

a prima facie showing that WTG purposefully availed itself of the benefits of the Texas forum by

alleging that WTG solicited the bid from Glass-Steel in Texas, the performance was to be in Texas,

and delivery was F.O.B. Texas. The hub of the parties’ contract activities was in Texas.

                        b.       The Exercise of Jurisdiction over WTG in Texas Is Reasonable

        WTG argues that requiring it to defend the case in Texas would offend traditional notions

of fair play and substantial justice. WTG argues that it has no Texas presence, its witnesses are in

Colorado, and Texas has little interest in a dispute relating to items ordered for a public wastewater-

treatment facility in Colorado. (Docket Entry No. 7 at 7).

        The defendant has the burden of proving that the assertion of jurisdiction is unfair, despite

sufficient contacts. Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 215 (5th Cir. 1999). A court

examines “(1) the burden on the nonresident defendant, (2) the forum state’s interests, (3) the

plaintiff’s interest in securing relief, (4) the interest of the interstate judicial system in the efficient


                                                     11
administration of justice, and (5) the shared interest of the several states in furthering fundamental

social policies.” Luv N’ care, Ltd. v. Insta–Mix, Inc., 438 F.3d 465, 470 (5th Cir. 2006); Antonio

Leonard TNT Prods., LLC v. Goossen-Tutor Promotions, LLC, 47 F. Supp. 3d 500, 510 (S.D. Tex.

2014).

          WTG has not met its burden of showing that litigation in Texas would be unfair or

unreasonable. Texas has an interest in ensuring a Texas company a prompt and sufficient remedy

for breach of contract. The parties’ dispute focuses on whether Glass-Steel delayed fabricating and

delivering the fiberglass in Texas. Most of the evidence and witnesses relevant to the production

are in Texas. Although Glass-Steel also has documents and witnesses in Colorado, the fabrication

took place in Texas, and the evidence and witnesses relevant to that are in Texas. One party’s

“generalized difficulty in traveling to Texas is . . . not a burden violative of due process.” McFadin,

587 F.3d at 764. The burden on WTG to litigate in Texas, if anything, appears less than the burden

on Glass-Steel to litigate in Colorado. See Solid Sys. CAD Servs., 2013 WL 3787495, at *6; Epcon

Indus. Sys., L.P. v. Progressive Design, Inc., No. H-06-4123, 2007 WL 1234928 (S.D. Tex. Apr. 25,

2007) (the burden on a Virginia company to defend in Texas was not unfair because the company

solicited the contract in Texas and initiated numerous communications and trips to Texas during the

contract performance).

          WTG’s motion to dismiss based on lack of personal jurisdiction, (Docket Entry No. 7), is

denied.

          B.     The Motion to Dismiss for Improper Venue or to Transfer

          Under 28 U.S.C. § 1391(b), venue is proper in:

          (1)    a judicial district in which any defendant resides, if all defendants are


                                                  12
                residents of the State in which the district is located;

        (2)     a judicial district in which a substantial part of the events or omissions giving
                rise to the claim occurred, or a substantial part of the property that is the
                subject of the action is situated; or

        (3)     if there is no district in which an action may otherwise be brought as
                provided in this section, any jurisdiction in which any defendant is subject
                to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). A party may move to dismiss based on improper venue under Rule 12(b)(3).

FED. R. CIV. P. 12(b)(3). Once a defendant challenges venue, the plaintiff has the burden of

demonstrating that the chosen venue is proper. Am. Gen. Life Ins. Co. v. Rasche, 273 F.R.D. 391,

396 (S.D. Tex. 2011) (citation omitted). “On a Rule 12(b)(3) motion to dismiss for improper venue,

the court must accept as true all allegations in the complaint and resolve all conflicts in favor of the

plaintiff.” Braspetro Oil Servs. Co. v. Modec (USA), Inc., 240 F. App’x 612, 615 (5th Cir. 2007)

(per curiam) (citations omitted). If venue is improper, § 1406 instructs the district court to “dismiss,

or if it be in the interest of justice, transfer such case to any district or division in which it could have

been brought.” 28 U.S.C. § 1406(a). The decision to dismiss or transfer lies within the court’s

discretion. AllChem Performance Prods., Inc. v. Aqualine Warehouse, LLC, 878 F. Supp. 2d 779,

788 (S.D. Tex. 2012).

        WTG argues that venue is improper in the Southern District of Texas because “a substantial

part of the events or omissions giving rise to [Glass-Steel’s] claim did not occur [here].” (Docket

Entry No. 9 at 6–7). WTG relies on American Carpet Mills v. Gummy Corp., 649 F.2d 1056 (5th

Cir. 1981), which held that “[i]n an action for breach of contract, venue is proper at the place of

performance.” Id. at 1059. WTG alleges that Glass-Steel had to deliver the fiberglass components

to Broomfield, Colorado, making Colorado the place of performance and the place of proper venue.


                                                     13
         The parties dispute whether Glass-Steel breached the contract by delays in fabrication and

delivery in Texas, and whether WTG breached by unilaterally cancelling the contract. Venue is

proper in the Southern District of Texas, where a substantial part of the events or omissions

occurred. Texas is where Glass-Steel manufactured the fiberglass and received WTG’s cancellation

notice. Although the fiberglass was to be installed in the Colorado wastewater-treatment facility,

Glass-Steel did not deliver them. The evidence will focus on Glass-Steel’s fabrication work in

Texas.

         Although the parties dispute the primary place of contract performance, on this motion, the

court accepts Glass-Steel’s allegations as true, drawing reasonable inferences and resolving factual

conflicts in Glass-Steel’s favor, unless contradicted by WTG’s affidavits. Braspetro Oil, 240 F.

App’x at 615. Glass-Steel alleges and provides affidavit testimony showing that WTG agreed to

have the fiberglass made in Texas, take delivery of the completed fiberglass “F.O.B. Conroe,

Texas,” and pay in Texas. (Docket Entry No. 18, Exh. D). Because the primary place of

performance is in Texas, American Carpet Mills does not control.

         WTG’s motion to dismiss or transfer for improper venue is denied.

         C.     The Motion to Transfer Venue

         WTG alternatively asks the court to transfer this case to the United States District Court of

Colorado under 28 U.S.C. § 1404(a), because “the subject of the parties’ contract, key witnesses,

documents, and physical evidence are all in the Denver, Colorado area.” (Docket Entry No.9).

         A court may transfer a case “to any other district or division where it might have been

brought” for “the convenience of parties and witnesses, in the interest of justice.” 28 U.S.C. §

1404(a). “The underlying premise of § 1404(a) is that courts should prevent plaintiffs from abusing


                                                  14
their privilege under § 1391 by subjecting defendants to venues that are inconvenient under the

terms of § 1404(a).” In re Volkswagen of Am., Inc., 545 F.3d 304, 313 (5th Cir. 2008). The moving

party must demonstrate that its preferred venue is “clearly more convenient than the venue chosen

by the plaintiff” to prevail on a motion to transfer.” Id. at 315. There is a strong presumption in

favor of a plaintiff’s choice of his home venue, “which may be overcome only when the private and

public factors clearly point towards trial in the alternative forum.”                     Vasquez v.

Bridgestone/Firestone, Inc., 325 F.3d 665, 672 (5th Cir. 2003) (quoting Piper Aircraft Co. v. Reyno,

454 U.S. 235, 255 (1981)).

        Glass-Steel could have brought this case in the District of Colorado, Denver Division, where

WTG resides. The question is whether the District of Colorado is clearly more convenient than the

Southern District of Texas.

        The Fifth Circuit has adopted the private- and public-interest factors described in Gulf Oil

Corp. v. Gilbert, 330 U.S. 501 (1947), to determine whether to transfer venue. See Volkswagen, 545

F.3d at 315. The private-interest factors are: “(1) the relative ease of access to sources of proof; (2)

the availability of compulsory process to secure the attendance of witnesses; (3) the cost of

attendance for willing witnesses; and (4) all other practical problems that make trial of a case easy,

expeditious and inexpensive.” In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004) (citing Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public-interest factors are: “(1) the

administrative difficulties flowing from court congestion; (2) the local interest in having localized

interests decided at home; (3) the familiarity of the forum with the law that will govern the case; and

(4) the avoidance of unnecessary problems of conflict of laws of the application of foreign law.”

Id. These factors are not exhaustive, and none “can be said to be of dispositive weight.” Action


                                                   15
Indus., Inc. v. U.S. Fid. & Guar. Co., 358 F.3d 337, 340 (5th Cir. 2004) (citing Syndicate 420 at

Lloyd’s London v. Early Am. Ins. Co., 796 F.2d 821, 827 (5th Cir. 1986)).

       WTG fails to show that the private-interest factors clearly favor litigation in the District of

Colorado. Courts consider the hardship of transporting the documents or physical evidence.

Barrow v. Sutton, No. H-14-200, 2014 WL 12586346, at *3 (S.D. Tex. July 16, 2014). The disputes

concern both Glass-Steel’s fabrication of the fiberglass and WTG’s cancellation of the contract.

Each party can show easier access to evidence and witnesses in its home state. There are documents

and witnesses in both Texas and Colorado, but most appear to be in Texas, where the fabrication

took place. WTG asks the court to focus on the Colorado location of the wastewater-treatment

project, for which the fiberglass was manufactured and where engineering drawings and similar

documents are located. But the fiberglass was manufactured in Texas and never delivered to, or

installed in, the Colorado project. The physical evidence relating to Glass-Steel’s fabrication is in

Texas. The accessibility-of-evidence factor favors keeping venue in the Southern District of Texas.

       Glass-Steel and WTG each listed six key witnesses residing in Texas and Colorado. Whether

the case proceeds in Texas or Colorado, the parties will not be able to use compulsory process to

secure the attendance of nonparty witnesses. See FED. R. CIV. P. 45(c)(1)(A).

       WTG has a nonparty witnesses, an engineer, who works at the wastewater-treatment facility

in Colorado. WTG argues that this witness will provide “pertinent testimony regarding Glass-

Steel’s insufficient or untimely drawings, the timeline for the wastewater treatment project, and the

necessity for Glass-Steel to manufacture and deliver the covers in a timely fashion.” (Docket Entry

No. 9 at ¶ 30). WTG relies on Gundle Lining Construction Corporation v. Fireman’s Fund Ins.

Company, 844 F. Supp. 1163 (S.D. Tex. 1994), asking the court to give greater weight to the


                                                 16
convenience of this nonparty witness. Gundle, 844 F. Supp. 1163 at 1166. While the convenience

of nonparty witnesses is the single most important factor, it is not determinative. The record shows

that the nonparty witness is likely not the only one who can testify to the facts at issue. Party

witnesses, including WTG’s own employees, are also likely able to testify to Glass-Steel’s allegedly

insufficient and untimely designs, drawings, and fabrication progress. The private-interest factors

fail to show a clear basis for changing venue to the District of Colorado.

        The first public-interest factor considers the relative congestion of the courts in question.

Volkswagen, 371 F.3d at 203. “Generally, this factor favors a district that can bring a case to trial

faster.” Frito-Lay N. Am. v. Medallion Foods, Inc., 867 F. Supp. 2d 859, 871 (E.D. Tex. 2012). The

June 2018 Federal Court Management Statistics show that the Southern District of Texas has a

median time to trial of 20.4 months, while the District of Colorado has a median time of 28 months.

(Docket Entry No. 9 at ¶¶ 34–35). This factor does not weigh in favor of transfer.

        The second public-interest factor considers the local interest in the litigation. “The focus of

the inquiry is the relative connection of the localities to the events giving rise to this suit and their

corresponding interests in the resolution of this controversy.” Clayton Williams Energy, Inc. v. Pace

Energy Sols., Inc., No. 15-cv-43, 2015 WL 2384600, at *5 (W.D. Tex. May 19, 2015). Texas has

a strong interest in resolving contract disputes in which its resident is the plaintiff. Kelly Law Firm,

PC v. An Attorney for You, 679 F. Supp. 2d 755, 771 (S.D. Tex. 2009). WTG argues that Colorado

has a stronger interest because this dispute arises from a contract for renovating a public wastewater-

treatment facility in Colorado and “directly impacts” the citizens and jurors there. (Docket Entry

No. 9 at ¶ 38). Although both Colorado and Texas have an interest in this case, the disputes mainly

focus on Glass-Steel’s contract performance in Texas, and the fiberglass was never delivered to


                                                   17
Colorado. The “localities to the events giving rise to this suit” are more in Texas than in Colorado.

        The third and fourth public-interest factors address the court’s familiarity with the controlling

law and the avoidance of unnecessary conflict-of-law problems. Glass-Steel and WTG dispute

whether Texas or Colorado law applies. Either court would apply a conflicts analysis to decide

whether Texas or Colorado law governs. Under Van Dusen v. Barrack, 376 U.S. 612 (1964), after

transfer, the District of Colorado would apply the Texas choice-of-law analysis. Id. at 639 (“[T]he

transferee district court must be obligated to apply the state law that would have been applied if

there had been no change of venue.”). The third and fourth factors do not weigh in favor of transfer.



        The private- and public-interest factors weigh against transfer to the District of Colorado.

WTG fails to carry its burden of showing that the District of Colorado is clearly more convenient

for the parties and witnesses than the Southern District of Texas. WTG’s alternative motion for

transfer is denied.

        D.      The Motion for Partial Dismissal for Failure to State a Plausible Claim

        WTG moved to dismiss Glass-Steel’s fraud and exemplary-damage claims, or for a more

definite statement. (Docket Entry No. 8 at ¶ 1). Glass-Steel responded by asking for leave to amend

its complaint. (Docket Entry No. 19).

        A court generally gives a plaintiff at least one chance to amend under Rule 15(a). See Great

Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002) (“[D]istrict

courts often afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing

a case, unless it is clear that the defects are incurable or the plaintiffs advise the court that they are

unwilling or unable to amend in a manner that will avoid dismissal.”). Glass-Steel’s motion for


                                                    18
leave to amend its complaint is granted, mooting the motion for a more definite statement. The

amended complaint must be filed by January 11, 2019.



III.   Conclusion

       WTG’s motion to dismiss for lack of personal jurisdiction, (Docket Entry No. 7), is denied.

WTG’s motion to dismiss based on improper venue and the alternative motion to transfer, (Docket

Entry No. 9), are denied. The court grants Glass-Steel’s motion for leave to amend its complaint,

(Docket Entry No. 20), by January 11, 2019.

              SIGNED on November 26, 2018, at Houston, Texas.

                                              ______________________________________
                                                         Lee H. Rosenthal
                                                   Chief United States District Judge




                                                19
